Name: Commission Regulation (EEC) No 2797/82 of 19 October 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/ 16 Official Journal of the European Communities 21 . 10 . 82 COMMISSION REGULATION (EEC) No 2797/82 of 19 October 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 22 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355 , 10 . 12 . 1981 , p . 26 . 21 . 10 . 82 Official Journal of the European Communities No L 295/ 17 AXXEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs / Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 I 07.01-15 I 07.01 A II New potatoes 1 392 252-11 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 I 07.01-33 f 07.01 D I Cabbage lettuce 3 082 565-09 158-49 448-70 46-66 90 418 172-96 36-94 1.3 07.01-45 1 07.01-47 f 07.01 F II Beans of the species Phaseolus 3 212 588-95 165-18 467-65 48-63 94 236 180-26 38-50 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets ) 368 67-57 18-95 53-65 5-58 10 811 20-68 4-41 1.7 07.01-67 ex 07.01 H Garlic 7911 1 450-22 406-74 1 151-52 119-76 232 045 443-87 94-81 1.8 07.01-71 07.01 K Asparagus 1 9 534 3 580-96 1 004-35 2 843-39 295-72 572 974 1 096-03 234-11 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 1 20 229 235-87 49-85 1.10 07.01-75 I 07.01-771 07.01 M Tomatoes 2 754 504-92 141-61 400-92 41-69 80 791 1 54-54 33-01 1.11 07.01-81 I 07.01-82 I 07.01 P I Cucumbers 1 593 292-05 81-91 231-90 24-1 1 46 730 89-39 19-09 1.12 07.01-93 07.01 S Sweet peppers 2 314 424-20 118-97 336-83 35-03 67 874 129-83 27-73 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L. ) 942 171-23 49-33 137-20 14-34 27714 54-56 11-67 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var . medullosa Alef.) 1 846 338-46 94-92 268-75 27-95 54 1 55 103-59 22-12 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 700 3 1 1 -77 87-44 247-55 25-74 49 885 95-42 20-38 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 710 680-18 190-77 540-08 56-17 108 833 208-18 44-46 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 7 597 1 392-76 390-62 1 105-90 115-01 222 850 426-28 91-05 2.4 ex 08.01-99 ; ex 08.01 H Mangoes and guavas , fresh 1 1 489 2 106-16 590-71 1 672-36 173-93 336 999 644-64 137-69 2.5 08.02 AI Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 1 32-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13  Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , 08.02-17 Ovalis , Trovita and Hamlins 2 086 382-53 107-28 303-74 31-59 61 207 117-08 25-00 2.5.3 08.02-05 08.02-09 08.02-15  others 1 479j 271-14 76-04 215-29 22-39 43 384 82-99 17-72 08.02-19 j 2.6 ex I 08.02 B Mandarins including tangerines and satsumas , fresh ; clementines , wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas ' 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 1 57-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 1 08.02-37 f  Tangerines and others 3 567 653-95 183-41 519-26 54-00 104 637 200-15 42-75 No L 295/ 18 Official Journal of the European Communities 21 . 10 . 82 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs / Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons , fresh 1 526 279-83 78-48 222-19 23-10 44 774 85-64 18-29 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 237 410-17 115-04 325-69 33-87 65 630 125-54 26-81 2.8.2 ex 08.02-70  pink 2 805 514-33 144-25 408-40 42-47 82 297 1 57-42 33-62 2.9 08.04-11 1 08.04-19 08.04 A I Table grapes 2 442 447-67 1 25-55 355-46 36-97 71 630 137-02 29-26 08.04-23 ) 2.10 08.06-13 08.06-15 08.06 All Apples 1 268 232-48 65-20 184-59 19-19 37 1 98 71-15 15-19 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 627 298-42 83-69 236-95 24-64 47 749 91-34 19-51 08.06-38 i 2.12 08.07-10 08.07 A Apricots 961 1 74-59 49-99 139-70 14-51 28 149 54-95 11-68 2.13 ex 08.07-32 ex 08.07 B Peaches 5 742 1 052-76 295-27 835-93 86-94 1 68 449 322-22 68-82 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 1 08.07-55 f 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 12.3 559 242-40 51-24 2.16 08.07-71 I 08.07-75 i 08.07 D Plums 1 828 335-21 94-01 266-17 27-68 53 636 102-60 21-91 2.17 08.08-11 I 08.08-15 t 08.08 A Strawberries 18 006 3 300-85 925-78 2 620-98 272-59 528 1 55 1 010-30 215-79 2.18 08.09-11 ex 08.09 Water melons 740 135-73 38-07 107-77 11-20 21 718 41-54 8-87 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 189 401-43 112-59 318-75 33-15 64 232 122-86 26-24 2.20 ex 08.09-90 ex 08.09 Kiwis 13 303 2 438-82 684-01 1 936-50 201-40 390 226 746-45 1 59-44